Order entered August 13, 2014




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00592-CR

                         MATTHEW KEITH MCBRIDE, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F12-19247-M

                                           ORDER
       The Court REINSTATES the appeal.

       On July 29, 2014, we ordered the trial court to make findings regarding why the clerk’s

and reporter’s records had not been filed. We received the reporter’s record on August 5, 2014

and the clerk’s record on August 11, 2014. Therefore, in the interest of expediting the appeal,

we VACATE the July 29, 2014 order requiring findings.

       The record reflects that appellant pleaded guilty and was sentenced in accordance with a

plea agreement. The trial court has certified that appellant has no right to appeal. Accordingly,

we will dispose of the appeal in due course.

                                                        /s/   LANA MYERS
                                                              JUSTICE